DETAILED ACTION
Allowable Subject Matter
Claims 1-2 and 4-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The applicant amended claim 1 to incorporate the limitation: 
"the receiver control means releases the automated lock and enables shooting when: 
-     the clearance signal is received by the receiver, so that the 
receiver is within the first enablement area; 
-     the measured optical power is above a first predefined 
threshold; and 
-     the encoded identifier is validated; and if 
-     the measured optical power exceeds a second threshold, 
lower than the first threshold, and a preceding measurement of the optical power 
exceeds the first threshold."
	This limitation above is similar to previously present claimed 3 expect it replaced the alternative language “or” and replaced it with --and--.  The prior art of record fails to disclose or render obvious the limitations of claim 1 specifically in combination with the control means releasing the automated lock if the measured optical power exceeds a first threshold and if the measured optical power exceeds a second threshold lower than the first threshold and a preceding measurement of the optical power exceeds the first threshold.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641